Citation Nr: 1212601	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-16 650	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected PTSD and depression.

2. Entitlement to a separate rating for service-connected depression. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to April 1971.

This matter comes before the Board of Veteran s' Appeals (Board) on appeal from rating decisions issued in April 2007, and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In September 2009, the appeal was decided by the Board and thereafter appealed to the Court of Appeals for Veterans Claims (Court) by the Veteran.  In June 2010, a Joint Motion for Remand (Joint Motion) was filed by the parties and granted by the Court.  Thus, the decision on the above issues were vacated and remanded to the Board for further action.  

In June 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service-connected PTSD and depression associated with service-connected adenocarcinoma of the prostate, at its most severe, is productive of reduced reliability and productivity caused by symptoms of loss of concentration; irritability; fair sleep; depressed and anxious mood; dysthymic and restricted affect; brief, terse, and slow speech; and lethargic psychomotor activity; and a Global Assessment of Functioning (GAF) score of 57 to 60.

2. Service-connected PTSD and depression associated with service-connected adenocarcinoma of the prostate is not productive of total occupational and social impairment or impairment of judgment, thinking, mood, or work or family relationships, suicidal or homicidal ideations, disrupted thought process or content, obsessional rituals, or panic attacks.  

3. The symptoms of service-connected PTSD and service-connected depression associated with service-connected adenocarcinoma of the prostate are intertwined and cannot be assigned to one disability or the other.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for service-connected PTSD with depression associated with service-connected adenocarcinoma of the prostate have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2. The criteria for a separate rating for service-connected depression associated with service-connected adenocarcinoma of the prostate have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in June 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain outstanding treatment records and to schedule a VA psychiatric examination.  The record reflects that VA treatment records dated through June 2011 were added to the claims file prior to the Veteran's VA psychiatric examination, which was performed in July 2011.  Therefore, the Board determines that the RO/AMC complied with the Board's orders in the June 2011 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veteran s Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in November 2006 with regard to his service connection claim, prior to the initial unfavorable AOJ decisions issued in April 2007 and April 2009.  

The Board observes that the pre-adjudicatory VCAA notice issued in November 2006 informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also addressed how to substantiate disability ratings and effective dates in general.  Thus the Board concludes that VCAA notice requirements for the Veteran's service connection and initial rating claims were met. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of April 2007, March 2009, and July 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that each VA examination relevant to these claims is adequate.  In this regard, the Board notes that in each case the examiner reviewed the claims file, noting particular relevant events contained in the treatment evidence, documented the Veteran's self-reported medical history and complaints, and examined the Veteran.  Taking all this evidence into account, the examiners provided the findings requisite to determine appropriate disability ratings and opinions as to service connection that were fully supported by a detailed rationale.  Nothing in the record suggests that the examiners' findings were inconsistent with the treatment evidence of record or the opinions were based on an incomplete or inaccurate understanding of the relevant facts.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran ).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Initial Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected PTSD with depression.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected psychiatric disability.

The Veteran's service-connected PTSD with depression is currently evaluated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  He contends that his symptomatology is more severe than contemplated under the currently assigned disability evaluations.  Additionally, he argues that he is entitled to separate ratings for PTSD and depression associated with service-connected adenocarcinoma of the prostate.

Regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board observes that there are three VA examination reports relevant to the claim.  The April 2007 VA examiner noted that the Veteran was still married to his spouse of 34 years, but that he did not indicate that he had friends.  Symptoms reported included having fair sleep disrupted by the need to urinate, depressed mood, dysthymic affect, slow speech, and lethargic psychomotor activity.  However, the Veteran demonstrated clean hygiene, intact orientation, and unremarkable thought processes.  The examiner noted that his judgment and insight showed understanding of his situation and behavior.  Additionally, delusions, hallucination, and suicidal or homicidal ideations were not reported.  The examiner stated that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and that in general he had satisfactory functioning.  The GAF score assigned was 60.

At a March 2009 VA examination, the Veteran reported that he was still married, now for 37 years, and that he saw his two children and five grandchildren at least once per week.  However, he also indicated that he did not attend too many of his grandchildren's events.  Additionally, the Veteran indicated that he and his wife see another couple every couple of months, but that he alone does not have friends with whom he socializes.  The examiner observed him to be clean and neatly groomed.  Speech was brief and terse; attitude was irritable and guarded; affect was restricted and depressed; and mood was anxious and depressed.  Thought processes and content were reported to be unremarkable and memory was observed to be normal.  The examiner noted that the Veteran understood the outcome of his behavior and had partial insight into his problem.  No panic attacks, suicidal or homicidal ideations, inappropriate behavior, hallucinations, or obsessive/ritualistic behavior was observed.  The examiner found that the Veteran did not display total occupational and social impairment or deficiencies of judgment, thinking, family relations, work, mood, or school.  However, he expressed that the Veteran exhibited reduced reliability and productivity from a moderate impairment that would be frequent.  A GAF score of 58 was assigned.

The July 2011 VA examiner noted subjective complaints of loss of concentration and irritability, as well as difficulty sleeping.  The Veteran indicated that he had been married for 39 years and that he had adult children and six grandchildren with whom he has relationships.  He was also maintaining social contacts.  The examiner observed the Veteran to be clean and casually dressed.  He documented clear and coherent speech, appropriate affect and attentive attitude.  The Veteran described his mood as "kind of gloomy, but not too bad."  The examiner said the Veteran had unremarkable thought processes and content and was oriented to person, time, and place.  Judgment and insight were intact.  Delusions and hallucinations were absent.  There were no panic attacks or obsessive or ritualistic behaviors.  The Veteran reported that he worked alone primarily, having changed jobs a year prior because he disliked being around people.  A GAF score of 57 was assigned.  

VA treatment records also show that the Veteran sought psychiatric treatment between March 2008 and May 2008.  However, these records do not reveal symptoms inconsistent with the symptoms reported above.  Subsequent treatment records reveal that he is prescribed psychotropic medication by his primary care physician.  

The Board observes that the Veteran has been assigned a GAF score ranging from 57-60.  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Based on the above symptoms and assessment, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD with depression associated with service-connected adenocarcinoma of the prostate.  The Veteran's symptoms do not more closely approximate a rating in excess of 50 percent.  Specifically, he does not display impairments of judgment, thinking, or mood.  He has not reported homicidal or suicidal thoughts or panic attacks, and no difficulty maintaining hygiene has been noted.  His social relationships appear to be limited, but he has apparently close relationships with his wife of 39 years and his children and grandchildren.  The April 2009 VA examiner also specifically stated that the Veteran exhibited reduced reliability and productivity, but no impairment over and above that level.  The July 2011 VA examiner indicated that the Veteran expressed reduced productivity, but not reduced reliability.  He further stated that there was not total occupational and social impairment in the areas of judgment, thinking, mood, family, work, or school.  Accordingly, the Board determines that the Veteran's symptoms do not more closely approximate a rating in excess of 50 percent at any time during the appeal period.  

With regard to the Veteran's claim of entitlement to separate disability evaluations for service-connected PTSD and service-connected depression, the Board observes that the Veteran was first granted service connection for depression with a rating of 30 percent assigned from October 11, 2006.  Thereafter, the RO granted service connection for PTSD and assigned a 50 percent rating evaluation for PTSD and depression associated with service-connected adenocarcinoma of the prostate, also effective October 11, 2006.  The Veteran argues that two separate disabilities require two separate ratings.  See Schafrath. 

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions may be service- connected, but may not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009); see Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this case, the Board finds that there is an inadequate basis in the record upon which to dissociate the Veteran's depression symptoms from his PTSD symptoms.  The April 2009 VA examiner stated that the Veteran's PTSD and adjustment disorder with depressed mood were intertwined and inseparable with a combined GAF score of 58.  Moreover, the July 2011 VA examiner was specifically asked if there was a basis upon which to differentiate the symptoms and GAF scores assigned for the service-connected PTSD and service-connected depression.  He responded that the depression symptoms overlap the PTSD symptoms to the extent that it is not practical to separate the two disorders for assignment of a GAF score.  

Based on the above, the Board concludes that separate disability ratings for service-connected PTSD and service-connected depression would inherently involve contemplating the same symptoms in evaluating two different disabilities, which is prohibited.  Id.; see also 38 C.F.R. § 4.14.  Therefore, the Veteran's claim for a separate disability evaluation for service-connected depression associated with service-connected adenocarcinoma of the prostate must be denied.

The Board has considered the Veteran's own statements regarding the claimed severity of his service-connected disabilities.  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of the severity of a disability.  See Espiritu at 494.   
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the competent evidence is against the Veteran's claims for ratings greater than those assigned for his service-connected PTSD and depression.  Therefore, his claims must be denied.

Extra-schedular rating

The Board is aware that an extraschedular rating is a component of an initial rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's service-connected psychiatric disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Accordingly, the Board determines that referral for extraschedular consideration is not necessary in this case.


ORDER

An initial rating in excess of 50 percent for service-connected PTSD and depression associated with service-connected adenocarcinoma of the prostate is denied.

A separate rating for service-connected depression associated with service-connected adenocarcinoma of the prostate is denied. 


REMAND

As part of the June 2011 remand, the Board requested an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to service-connected PTSD and depression.  The July 2011 VA examiner supplied a negative opinion in response; however, part of the rationale for his opinion was that the Veteran was then employed full time. In a December 2011 submission, the Veteran, through his attorney indicates that in October 2011 he retired because he could no longer maintain a full time work schedule.  Additionally, the Veteran made formal arguments in support of an implied claim for TDIU, and the Board concludes that the claim must be developed to include assessment of the impact of all of the Veteran's service-connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to assess whether he is, or has at any time been, unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history. 

Once the review of the record and examination of the Veteran is complete, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is, or at any time was, unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on additional evidence and a supplemental statement of the case issued.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY
Veteran s Law Judge, Board of Veteran s' Appeals



Department of Veteran s Affairs


